NO. 07-09-0317-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               NOVEMBER 13, 2009
                         ______________________________

                         C. B. AND J. M., LTD., APPELLANTS

                                           V.

       COY L. BARTZ, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR
     OF THE ESTATE OF ALETA B. DOWELL, DECEASED AND AS TRUSTEE
         OF THE ALETA BARTZ DOWELL FAMILY TRUST, APPELLEES
                  _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 58,654-C; HONORABLE ANA ESTEVEZ, JUDGE
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellants C.B. and J.M., Ltd. have filed a motion to dismiss the appeal. The court

has issued no opinion. Therefore, the motion is granted, and the appeal is dismissed.

Tex. R. App. P. 42.1(a)(1). The motion does not indicate an agreement of the parties

regarding the distribution of costs of the appeal. Costs of the appeal are therefore taxed

against appellants. Tex. R. App. P. 42.1(d). No motion for rehearing will be entertained

and our mandate will issue forthwith.


                                                James T. Campbell
                                                     Justice